Name: Commission Regulation (EEC) No 647/81 of 12 March 1981 fixing the import levies on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 3 . 81 Official Journal of the European Communities No L 68/ 19 COMMISSION REGULATION (EEC) No 647/81 of 12 March 1981 fixing the import levies on milk and milk products present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of Greece (2), and in particular Article 14 (8 ) thereof, Whereas the import levies on milk and milk products were fixed by Regulation (EEC) No 1373/80 ('), as last amended by Regulation (EEC) No 494/81 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1373 /80 to the prices known to the Commission that the levies at The import levies referred to in Article 14 (2) of Regu ­ lation (EEC) No 804/68 shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 16 March 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 March 1981 . For the Commission Poul DALSAGER Member of the Commission (&lt;) OJ No L 148 , 28 . 6 . 1968 , p . 13 (2) OJ No L 291 , 19 . 11 . 1979 , p . 17 . (3) OJ No L 140 , 5 . 6 . 1980 , p . 35 . (4) OJ No L 52, 27 . 2 . 1981 , p . 30 . No L 68 /20 Official Journal of the European Communities 13 . 3 . 81 ANNEX to the Commission Regulation of 12 March 1981 fixing the import levies on milk and milk products (ECU/100 kg net weight, unless otherwise indicated) CCT heading No Code Import levy 04.01 A I a ) 0110 19-51 04.01 A I b) 0120 17-10 04.01 A II a) 1 0130 17-10 04.01 A II a ) 2 0140 21-36 04.01 A II b) 1 0150 15-89 04.01 A II b) 2 0160 20-15 04.01 B I 0200 46-49 04.01 B II 0300 98-34 04.01 B III 0400 151-98 04.02 A I 0500 1 2-54 04.02 A II a) 1 0620 64-83 04.02 A II a) 2 0720 127-65 04.02 A II a) 3 0820 130-07 04.02 A II a) 4 0920 144-09 04.02 A II b) 1 1020 57-58 04.02 A II b) 2 1120 120-40 04.02 A II b) 3 1220 122-82 04.02 A II b) 4 1320 136-84 04.02 A III a) 1 1420 25-74 04.02 A III a) 2 1 520 34-75 04.02 A III b) 1 1620 98-34 04.02 A III b) 2 1720 151-98 04.02 B I a) 1820 36-27 04.02 B I b) 1 aa) 2220 per kg 0-5758 ( 1 ') 04.02 B I b) 1 bb) 2320 per kg 1 -2040 (' ') 04.02 B I b) 1 cc) 2420 per kg 1 -3684 (' ') 04.02 B I b) 2 aa) 2520 per kg 0-5758 ( 12 ) 04.02 B I b) 2 bb) 2620 per kg 1-2040 ( 12 ) 04.02 B I b) 2 cc) 2720 per kg 1 -3684 ( l2 ) 04.02 B II a) 2820 41-37 04.02 B II b) 1 2910 per kg 0-9834 (&gt; 2 ) 04.02 B II b) 2 3010 per kg 1-5198 ( 12 ) 04.03 A 3110 178-80 04.03 B 3210 218-14 04.04 A I a) 1 3321 18-13 04.04 A I a ) 2 3420 147-66 ( l3 ) 04.04 A I b) 1 aa) 3521 18-13 04.04 A I b) 1 bb) 3619 1 47-66 ( l3 ) 04.04 A I b) 2 3719 147-66 ( l3 ) 04.04 A II 3800 147-66 04.04 B 3900 1 53-73 ( l4 ) 04.04 C 4000 166-30 04.04 D I 4120 36-27 04.04 D II a ) 1 4410 152-65 04.04 D II a) 2 4510 153-72 04.04 D II b) 4610 250-44 04.04 E I a) 4710 153-73 04.04 E I b) 1 aa) 11 ) 4840 177-46 C 9 ) 13 . 3 . 81 Official Journal of the European Communities No L 68/21 (ECU/100 k » net weight, unlaw otherwise indicated) CCT heading No Code Import levy 04.04 E I b) 1 aa) 22) aaa) 4850 1 77-46 ( 19 ) 04.04 E I b) 1 aa) 22) bbb) 4860 1 77-46 ( 19 ) 04.04 E I b) 1 bb) 4870 177-46 ( 19 ) 04.04 E I b) 1 cc) 4880 1 77-46 H 04.04 E I b) 1 dd) 4890 1 77-46 04.04 E I b) 2 aa) 4922 164-53 C 5 ) 04.04 E I b ) 2 bb) 5022 164-53 C 6) 04.04 E I b ) 3 5030 164-53 ( l7 ) 04.04 E I b) 4 5060 164-53 ( l7 ) 04.04 E I b) 5 aa) 5130 164-53 (&gt;") 04.04 E I b) 5 bb) 5140 1 64-53 04.04 E I c) 1 5210 123-40 04.04 E I c) 2 5250 261-25 04.04 E II a) 5310 1 53-73 04.04 E II b) 5410 261-25 17.02 A II ( 1S ) 5500 28-22 21.07 F I 5600 28-22 23.07 B I a) 3 .5700 45-61 23.07 B I a) 4 5800 58-85 23.07 B I b) 3 5900 55-22 23.07 B I c ) 3 6000 45-79 23.07 B II 6100 58-85 For notes (') to ( 10 ), see notes (') to ( l0 ) of Council Regulation (EEC) No 1691 /80 (OJ No L 166 , 1.7 . 1980). (") The levy on 100 kg of product falling within this subheading is equal to the sum of the following components : a) the amount per kg shown , multiplied by the weight of milk and cream contained in 100 kg of product ; b) 7-25 ECU ; and c) 0-00 ECU. ( 12 ) The levy on 100 kg of product falling within this subheading is equal to the sum of the following components : a ) the amount per kg shown , multiplied by the weight of milk and cream contained in 100 kg of product ; and b) 0 00 ECU . ( 13 ) The levy is limited to 9-07 ECU per 100 kg net weight . ( H ) The levy is limited to 6 % of the value for customs purposes . ( 15 ) The levy is limited to 72-49 ECU per 100 kg net weight for imports from Austria , Finland , Romania and Switzerland (Regulation (EEC) No 10.54/68 as amended). ( 16 ) The levy is limited to 96-67 ECU per 100 kg net weight for imports from Austria , Finland , Romania and Switzerland (Regulation (EEC) No 1054/68 as amended). ( 17 ) The levy is limited to 60-40 ECU per 100 kg net weight for imports from Bulgaria , Hungary, Romania and Turkey (Regulation (EEC) No 1054/68 as amended ). ( 18 ) Lactose and lactose syrup falling within subheading 17.02 A I are , in pursuance of Regulation (EEC) No 2730/75 , subject to the same levy as that applicable to lactose and lactose syrup falling within subheading 17.02 A II . ( 19 ) Within the tariff quotas referred to in Article 9 (2) of Regulation (EEC) No 2915/79 the levy on 100 kg net weight shall be equal to 1209 ECU . NB : For the purposes of heading No 04.04, the exchange rate to be applied in converting into national currencies the ECU referred to in the subdivisions of this heading shall , notwith ­ standing general rule C 3 contained in Part I , Section I , of the Common Customs Tariff , be the representative rate , if such a rate is fixed pursuant to Council Regulation No 129 on the value of the ECU and the exchange rates to be applied for the purposes of the common agricultural policy (OJ No 106, 30 . 10 . 1962, p. 2553/62).